Citation Nr: 1126372	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  04-13 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, depression and/or schizotypal personality disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from September 1973 to November 1979 and from June 1981 to March 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for schizotypal personality disorder and a June 2004 rating decision that denied service connection for a nervous disorder to include anxiety, depression and posttraumatic stress disorder (PTSD).  

The Veteran's initial claim for service connection for a mental disorder was denied by the RO in an October 1985 rating decision.  The Veteran expressed disagreement with the determination, and he was provided a statement of the case in September 1986.  However, he did not file a substantive appeal and the October 1985 decision became final.  38 U.S.C.A. § 7105 (West 2002).  The RO did not characterize the Veteran's current claim as a reopened claim.  Nevertheless, the Veteran was not prejudiced by the RO's de novo review, and the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a determination that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant).  Hence, the Board has recharacterized the issue accordingly as noted on the initial page of this decision.

In a May 2010 decision, the Board reopened the Veteran's claim and denied service connection for a psychiatric disability, to include schizotypal personality disorder.  The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's May 2010 decision (including the portion of the decision that reopened the claim), and remanded the matter for readjudication.  

The Veteran's attorney submitted additional evidence directly to the Board with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2010).  

The reopened claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, depression and/or schizotypal personality disorder is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An appeal was not completed from an October 1985 rating decision that denied entitlement to service connection for a psychiatric disability.

2.  The evidence received since the October 1985 rating decision includes additional service treatment records.  


CONCLUSION OF LAW

Additional service treatment records were received since the final October 1985 rating decision that denied entitlement to service connection for a psychiatric disability, and the claim may be reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(c), 20.302, 20.1103 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable Board decision below to "reconsider" the claim for service connection for a psychiatric disability, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to VA's duties to notify the Veteran, and to assist the Veteran in the development, of evidence necessary to substantiate the claim is rendered moot.


New and Material Evidence

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2010), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  The Veteran's claim for whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a psychiatric disability was received subsequent to August 29, 2001.  Therefore, the Board finds that the post August 29, 2001 standard of review should be applied.

Under the regulatory provisions in effect from August 29, 2001, material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 C.F.R. § 3.156(c) establish that "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

Legal Analysis

As noted in the Introduction, the Veteran's claim of entitlement to service connection for a mental disorder was denied in a final October 1985 rating decision.  Notice of the determination and the Veteran's appellate rights were issued that same month.  No appeal was taken from that determination, and as such, it is final.  38 U.S.C.A. § 7105.  Implicit in the Veteran's current claim is the contention that new and material evidence has been submitted to reopen the claim. 

The United States Court of Appeals for the Federal Circuit has held that if service connection has been previously denied and that decision became final, the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  However, significantly in this case, as noted above, 38 C.F.R. § 3.156(c) provides that "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  Such is the case here.  The record reflects that additional service department records, in the form of service treatment records, were associated with the Veteran's claims folder in January 2008, subsequent to the last final denial in October 1985.  Accordingly, the Veteran's claim for service connection for a psychiatric disability must be reconsidered de novo.  


ORDER

As new and material evidence has been received to reconsider a claim of entitlement to service connection for a psychiatric disability, the appeal as to that issue, to this extent, is granted.


REMAND

As noted above, as the record reflects that additional service department records, in the form of service treatment records, were associated with the Veteran's claims folder in January 2008, subsequent to the prior final denial in October 1985, the Veteran's claim for service connection for a psychiatric disability must be reconsidered de novo.  However, the Board finds that additional development of the evidence is warranted prior to appellate reconsideration of the issue de novo.

In the Joint Motion for Remand, the parties asserted that the Board failed to provide an adequate statement of reasons and bases as to whether the Veteran's anxiety and depression complaints in service were separately diagnosable disabilities at that time or whether they were merely symptoms of his personality disorder.  Consequently, another examination is warranted.  

Additionally, the Board observes that in the March 2011 private psychological evaluation submitted by the Veteran's attorney, the psychologist diagnosed the Veteran with PTSD based on witnessing the electrocution of a friend while serving along the DMZ in Korea.  This stressor has never been mentioned by the Veteran before and there has been no attempt to verify it.  If the Veteran provides sufficient detail of the event, appropriate measures should be made to attempt to verify it through the U.S. Army and Joint Services Records Research Center (JSRRC).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for PTSD or any acquired psychiatric disorder since May 2010.  After securing any necessary release, the RO should obtain these records.  

2.  The RO should contact the Veteran and allow him the opportunity to provide any additional information regarding his claimed stressor of seeing a friend electrocuted while he was serving along the DMZ in Korea.  Specifically, the Veteran should be asked to provide the friend's name, the approximate date of the event, and the unit he was serving with at that time.  

3.  If, and only if, sufficient detail is submitted by the Veteran, the RO should contact the JSRRC and request any existing information related to the death of the Veteran's friend by electrocution that would serve to verify the alleged incident.  

4.  Thereafter, RO should schedule the Veteran for a VA examination with a psychiatrist.  The psychiatrist must review the entire claims file in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's service treatment records, and a full clinical evaluation, the examiner should answer the following question:  

Is at least as likely as not, i.e., is there a 50/50 chance, that the anxiety and depression that the Veteran experienced in service was/were separately diagnosable disability(ies) at that time, or whether the anxiety and depression were merely symptoms of his diagnosed personality disorder?  

Additionally, if, and only if, the alleged stressor noted above is verified, then the psychiatrist should also be asked to respond to the following questions:  

a)  Does the Veteran have PTSD?
b) If PTSD is present, is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is linked to an independently verified in-service stressor?  

5.  After undertaking any additional development deemed to be appropriate, readjudicate the reopened claim of entitlement to service connection for a psychiatric disability, to include PTSD, anxiety, depression and/or schizotypal personality disorder.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

